Mr. Justice Robb
delivered tbe opinion of tbe Court:
This case involves tbe same application of Bettendorf that we have considered in the two preceding cases. Nash, tbe other party to tbe interference and tbe appellant here, was connected with tbe W. H. Miner Company and assigned bis application to that company. As tbe date of conception claimed by Nash is March 7, 1908, we must, for tbe reasons assigned in appeal No. 735, affirm tbe decision of tbe Commissioner awarding priority of invention to Bettendorf. Affirmed.